DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the envelope tracking power supply is configured to amplify an input envelope signal and supply a voltage and a current to the RF power amplifier recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dawe (Fig. 6) in view of Jeon et al (Fig. 1).
Regarding claims 1, 7 and 8, Dawe (Fig. 6) discloses an amplifier circuit comprising a RF power amplifier (202), a first matching circuit (208), and a blocking capacitor (212) and wherein the first matching circuit (208) comprises a first matching unit (242, 244s, 248) and a capacitor (280) and the output end (the node between the elements 242 and 212) is connected with one end (left terminal of 212) of the blocking capacitor (212) and the first matching circuit (208) is located between the RF power amplifier (202) and the blocking capacitor (212). As described above, Dawe (Fig. 6) discloses all the limitations in the claims except for that the envelope tracking power supply is configured to amplify an input envelope signal and supply a voltage and a current to the RF power amplifier. Jeon et al (Fig. 1) discloses an amplifier circuit comprising an envelope tracking power supply (130) which is configured to amplify an input envelope signal and supply a voltage and a current to the RF power amplifier (110). It would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the envelope tracking power supply at the power supply terminal of the RF power amplifier (202 in Fig. 6 of Dawe) of Dawe (Fig. 6), such as taught by Jeon et al (Fig. 1) in order to provide the advantageous benefit of stabilizing the variation of the gain of the amplifier. Furthermore, it would have been obvious to have changed the component values in the first 
Regarding claim 3, Dawe (Fig. 6) further comprising a second matching circuit (278) having a second matching unit (204, 254s, 252s) and a capacitor (258).
Regarding claim 10, furthermore, wherein the method of calculating the optimal efficiency of the envelope tracking RF power amplifier (110 in Fig. 1 of Jeon et al) and the designated load impedance (the load impedance in Fig. 1 of Jeon et al; It should be noted that the Fig. 1 inherently has a load since it would not work without it) includes computer simulation (computer simulation in Fig. 1) and smith chart calculation (smith chart calculation of Fig. 1) and old experiences (old experiences of Fig. 1).

Allowable Subject Matter
Claims 2, 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
	#2663